Citation Nr: 1426255	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  05-34 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to for service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to April 1977.

This appeal originally came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In June 2008, the Board denied reopening of the Veteran's claim for service connection for schizophrenia. 

The Veteran appealed the Board's June 2008 decision to the United States Court of Appeals for Veterans Claims, which in an April 2010 memorandum decision reversed the June 2008 Board decision and remanded the matter for readjudication consistent with the decision.  

In February 2011, the Board reopened and remanded the Veteran's claim for service connection for schizophrenia.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Board forwarded the Veteran's claims file to a Veterans Health Administration (VHA) examiner and requested that the examiner provide a medical opinion in connection with the Veteran's claim.  A VHA examiner reviewed the claims file and provided the requested opinion in an October 2013 report.

The VHA examiner's report was forwarded to the Veteran in October 2013.  In December 2013, the Veteran responded that he did not wish to waive RO consideration of any newly obtained evidence, and requested that the Board remand the case to the RO for consideration of such new evidence in the first instance.  See 38 C.F.R. § 20.1304(c).


Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, review and readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia, in light of the October 2013 VHA opinion and any other new evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



